

114 S631 IS: To exempt National Forest System land in the State of Alaska from the Roadless Area Conservation Rule.
U.S. Senate
2015-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 631IN THE SENATE OF THE UNITED STATESMarch 3, 2015Ms. Murkowski (for herself and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo exempt National Forest System land in the State of Alaska from the Roadless Area Conservation
 Rule.1.Roadless area conservation rule exemptionThe Roadless Area Conservation Rule established under part 294 of title 36, Code of Federal Regulations (or successor regulations), shall not apply with respect to any National Forest System land in the State of Alaska.